DECISION
This case came on to be heard by the High Court of American Samoa on the 5th day of October 1932.
Presiding — Chief Justice H. P. WOOD, Associate Judge MULL
Judge Nua who sat when the case was first called for trial on August 23rd, 1932 had returned to Manua and on consent of both parties the case proceeded with two judges.
The application for registering the matai name Tuiasosopo was filed by Mariota of Fagatogo and objection to the registration of the matai name was filed by Petelo, requesting that the name be given to Galu.
*462Mar iota’s witnesses were himself and Masaniai of Vatia, both of whom testified that the matai name Tuiasosopo belongs to the Village of Vatia. Mariota is the son of the last holder of the name Tuiasosopo Sarnia. It appears that after the application for the registration of this name as filed by Mariota and before this objection was filed by Petelo, a meeting of the family was held in Vatia and although there was some objection to the giving of the name to Mariota, a large portion of chiefs of the family agreed upon him as the next holder of the name. Kava was served to him and the customary feast was prepared and eaten. At the serving of the kava and at the feast Falemalama, who has held the name Tuiasosopo until two or three years ago and who resigned the matai name, participated.
At the close of the testimony offered by Mariota and his witness, the objector Petelo announced that he and his supporters decided to offer Falemalama as their candidate instead of Galu. Mariota objected to this procedure and the court sustained his objection and offered to postpone the trial until he could prepare his case to meet the new conditions, but after a conference Mariota decided to proceed.
In behalf of the candidacy of Falemalama it appeared that he had first taken the name in 1906 — the testimony pointed to the fact that he is the son of a former holder of the name, Tuiasosopo Peni and grandson of a holder of the name, Tuiasosopo Tuimalu. In 1921 Falemalama resigned his name in favor of Sarnia who took the name Tuiasosopo, but about a year after this Sarnia died and Falemalama resumed the title, which he has held up to a few years ago, when being pronounced unable to work by the Chief Medical Officer he was given a certificate to this effect and exempted from taxes, he thereupon resumed the *463name Falemalama, and since that time there has been no holder of the name Tuiasosopo.
Mariota is undoubtedly the son of Tuiasosopo Sarnia and Falemalama is without a doubt the son and grandson of holders of the name. These facts are not disputed. Mariota also claimed that his father Sarnia was the great great grandson of Tuiasosopo Tiumalu. This was disputed by Falemalama and his witnesses.
While from a family inheritance standpoint both Falemalama and Mariota have strong claims to the name Tuiasosopo, with strength of Falemalama’s claim perhaps predominating, yet the fact that Falemalama is at least seventy years old and has been certified to be in such physical condition that he is exempted from taxes, weighs heavily against him. That he is no longer a power in the family is shown by the fact that the great majority of the matais of the family are no longer willing to obey his wishes. Mariota is a young man and if he is given the name he will in all probability hold it for many years and thus save the family from dissension bound to arise in choosing a new matai.
It is the opinion of the court that the interests of the family would best be served by giving the name Tuiasosopo to Mariota and this accordingly is its decision, but the court does not feel the interests of the family can be well served by a matai who does not live in the Village where the family of which he is the matai has its situs and accordingly will require of Mariota that he go to Vatia at frequent intervals in order to carry on the business of the family of which he is the matai.
The costs of $35.00 will be paid by Petelo, Falemalama and Galu.